UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3790 PEAR TREE FUNDS Pear Tree Quality Fund 55 Old Bedford Road Lincoln, MA 01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) Registrant’s telephone number, including area code: 781-259-1144 Date of fiscal year end:MARCH 31 Date of reporting period:JULY 1, 2010 – JUNE 30, 2011 Company Name Ticker Security ID on Ballot Country Meeting Date Record Date Meeting Type Proponent Item Number Proposal Management Recommendation Vote Instruction VAM_YN BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 1 Accept Financial Statements and Statutory Reports For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 2 Approve Remuneration Report For Against Yes BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 3 Re-elect Paul Anderson as Director For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 4 Re-elect Antony Burgmans as Director For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 5 Re-elect Cynthia Carroll as Director For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 6 Re-elect Sir William Castell as Director For Against Yes BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 7 Re-elect Iain Conn as Director For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 8 Re-elect George David as Director For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 9 Re-elect Ian Davis as Director For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 10 Re-elect Robert Dudley as Director For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 11 Re-elect Dr Byron Grote as Director For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 12 Elect Frank Bowman as Director For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 13 Elect Brendan Nelson as Director For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 14 Elect Phuthuma Nhleko as Director For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 15 Re-elect Carl-Henric Svanberg as Director For Against Yes BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 17 Authorise Market Purchase For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 18 Authorise Issue of Equity with Pre-emptive Rights For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 19 Authorise Issue of Equity without Pre-emptive Rights For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 20 Authorise the Company to Call EGM with Two Weeks' Notice For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 21 Authorise EU Political Donations and Expenditure For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 22 Amend ShareMatch Plan For For No BP plc BP. United Kingdom 14-Apr-11 31-Mar-11 Annual Management 23 Amend Sharesave UK Plan 2001 For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management Accept Financial Statements and Statutory Reports For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management Approve Remuneration Report For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management 2 Approve Discharge of Board and Senior Management For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management 3 Approve Allocation of Income and Dividends of CHF 1.85 per Share For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management Reelect Paul Bulcke as Director For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management Reelect Andreas Koopmann as Director For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management Reelect Rolf Haenggi as Director For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management Reelect Jean-Pierre Meyers as Director For Against Yes Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management Reelect Naina Lal Kidwai as Director For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management Reelect Beat Hess as Director For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management Elect Ann Veneman as Director For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management Ratify KPMG AG as Auditors For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management 5 Approve CHF 16.5 Million Reduction in Share Capital via Cancellation of 165 Million Shares For For No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management 6 Additional And/or Counter-proposals Presented At The Meeting None Against No Nestle SA NESN Switzerland 14-Apr-11 07-Mar-11 Annual Management 7 Mark the box at the right if you wish to give a Proxy to the independent representative, Mr. Jean-Ludovic Hartmann None Against No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A1 Change Date of Annual Meeting For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A2 Amend Articles Re: Variable Remuneration For Against Yes Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A3a Approve Condition Precedent For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A3b Amend Article 24 Re: Shareholder Rights Act For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A3c Amend Article 25 Re: Shareholder Rights Act For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A3d Amend Article 26bis Re: Shareholder Rights Act For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A3e Amend Article 28 Re: Shareholder Rights Act For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A3f Amend Article 30 Re: Shareholder Rights Act For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A3g Delete Article36bis For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A4a Receive Special Board Report No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A4b Receive Special Auditor Report No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A4c Eliminate Preemptive Rights Re: Item A4d For Against Yes Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A4d Approve Issuance of Stock Options for Board Members For Against Yes Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A4e Amend Articles to Reflect Changes in Capital For Against Yes Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A4f Approve Deviation from Belgian Company Law Provision Re: Stock Options to Independent Directors For Against Yes Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management A4g Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry For Against Yes Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B1 Receive Directors' Report (Non-Voting) No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B2 ReceiveAuditors' Report (Non-Voting) No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 0.80 per Share For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B5 Approve Discharge of Directors For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B6 Approve Discharge of Auditors For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B7 Receive Information on Resignation of Arnoud de Pret, Jean-Luc Dehaene, and August Busch IV as Director No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B8a Elect Stéfan Descheemaecker as Director For Against Yes Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B8b Elect Paul Cornet de Ways Ruartas Director For Against Yes Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B8c Reelect Kees Storm as Independent Director For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B8d Reelect Peter Harf as Independent Director For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B8e Elect Olivier Goudet as Independent Director For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B9a Approve Remuneration Report For Against Yes Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B9b Approve Omnibus Stock Plan For Against Yes Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B10a Approve Change-of-Control Clause Re : Updated EMTN Program For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B10b Approve Change-of-Control Clause Re : US Dollar Notes For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B10c Approve Change-of-Control Clause Re : Notes Issued under Anheuser-Busch InBev's Shelf Registration Statement For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management B10d Approve Change-of-Control Clause Re : CAD Dollar Notes For For No Anheuser-Busch InBev SA 03524A108 Belgium 26-Apr-11 17-Mar-11 Annual/Special Management C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry For For No eBay Inc. EBAY USA 28-Apr-11 17-Mar-11 Annual Management 1 Elect Director Fred D. Anderson For For No eBay Inc. EBAY USA 28-Apr-11 17-Mar-11 Annual Management 2 Elect Director Edward W. Barnholt For For No eBay Inc. EBAY USA 28-Apr-11 17-Mar-11 Annual Management 3 Elect Director Scott D. Cook For For No eBay Inc. EBAY USA 28-Apr-11 17-Mar-11 Annual Management 4 Elect Director John J. Donahoe For For No eBay Inc. EBAY USA 28-Apr-11 17-Mar-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes eBay Inc. EBAY USA 28-Apr-11 17-Mar-11 Annual Management 6 Advisory Vote on Say on Pay Frequency One Year One Year No eBay Inc. EBAY USA 28-Apr-11 17-Mar-11 Annual Management 7 Ratify Auditors For Against Yes eBay Inc. EBAY USA 28-Apr-11 17-Mar-11 Annual Share Holder 8 Reduce Supermajority Vote Requirement Against For Yes Baxter International Inc. BAX USA 03-May-11 07-Mar-11 Annual Management 1 Elect Director Wayne T. Hockmeyer For For No Baxter International Inc. BAX USA 03-May-11 07-Mar-11 Annual Management 2 Elect Director Robert L. Parkinson, Jr. For Against Yes Baxter International Inc. BAX USA 03-May-11 07-Mar-11 Annual Management 3 Elect Director Thomas T. Stallkamp For For No Baxter International Inc. BAX USA 03-May-11 07-Mar-11 Annual Management 4 Elect Director Albert P.L. Stroucken For For No Baxter International Inc. BAX USA 03-May-11 07-Mar-11 Annual Management 5 Ratify Auditors For Against Yes Baxter International Inc. BAX USA 03-May-11 07-Mar-11 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Baxter International Inc. BAX USA 03-May-11 07-Mar-11 Annual Management 7 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Baxter International Inc. BAX USA 03-May-11 07-Mar-11 Annual Management 8 Approve Qualified Employee Stock Purchase Plan For For No Baxter International Inc. BAX USA 03-May-11 07-Mar-11 Annual Management 9 Approve Omnibus Stock Plan For Against Yes Baxter International Inc. BAX USA 03-May-11 07-Mar-11 Annual Management 10 Amend Certificate of Incorporation to Declassify the Board and Reduce Supermajority Voting Requirement For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 1 Elect Director L. Andreotti For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 2 Elect Director L.B. Campbell For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 3 Elect Director J.M. Cornelius For Against Yes Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 4 Elect Director L.J. Freeh For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 5 Elect Director L.H. Glimcher For Against Yes Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 6 Elect Director M. Grobstein For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 7 Elect Director L. Johansson For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 8 Elect Director A.J. Lacy For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 9 Elect Director V.L. Sato For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 10 Elect Director E. Sigal For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 11 Elect Director T.D. West, Jr. For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 12 Elect Director R.S. Williams For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 13 Ratify Auditors For Against Yes Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Management 15 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Share Holder 16 Increase Disclosure of Executive Compensation Against Against No Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Share Holder 17 Provide Right to Act by Written Consent Against For Yes Bristol-Myers Squibb Company BMY USA 03-May-11 10-Mar-11 Annual Share Holder 18 Adopt Policy to Restrain Pharmaceutical Price Increases Against Against No Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management Elect Director Gary G. Benanav For Against Yes Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management Elect Director Maura C. Breen For For No Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management Elect Director Nicholas J. LaHowchic For For No Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management Elect Director Thomas P. Mac Mahon For For No Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management Elect Director Frank Mergenthaler For For No Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management Elect Director Woodrow A. Myers Jr. For For No Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management Elect Director John O. Parker, Jr. For For No Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management Elect Director George Paz For Against Yes Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management Elect Director Samuel K. Skinner For Against Yes Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management Elect Director Seymour Sternberg For Against Yes Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management 3 Provide Right to Call Special Meeting For For No Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Management 6 Approve Omnibus Stock Plan For Against Yes Express Scripts, Inc. ESRX USA 04-May-11 07-Mar-11 Annual Share Holder 7 Report on Political Contributions Against For Yes PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 1 Elect Director S.L. Brown For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 2 Elect Director I.M. Cook For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 3 Elect Director D. Dublon For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 4 Elect Director V.J. Dzau For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 5 Elect Director R.L. Hunt For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 6 Elect Director A. Ibarguen For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 7 Elect Director A.C. Martinez For Against Yes PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 8 Elect Director I.K. Nooyi For Against Yes PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 9 Elect Director S.P. Rockefeller For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 10 Elect Director J.J. Schiro For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 11 Elect Director L.G. Trotter For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 12 Elect Director D. Vasella For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 14 Advisory Vote on Say on Pay Frequency Three Years One Year Yes PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 15 Ratify Auditors For Against Yes PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Management 16 Adopt Majority Voting for Uncontested Election of Directors For For No PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Share Holder 17 Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes PepsiCo, Inc. PEP USA 04-May-11 04-Mar-11 Annual Share Holder 18 Report on Political Contributions Against For Yes Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management Elect Director W. Don Cornwell For For No Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management Elect Director V. Ann Hailey For For No Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management Elect Director Fred Hassan For Withhold Yes Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management Elect Director Andrea Jung For Withhold Yes Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management Elect Director Maria Elena Lagomasino For For No Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management Elect Director Ann S. Moore For Withhold Yes Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management Elect Director Paul S. Pressler For For No Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management Elect Director Gary M. Rodkin For For No Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management Elect Director Paula Stern For For No Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management Elect Director Lawrence A. Weinbach For For No Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management 4 Ratify Auditors For Against Yes Avon Products, Inc. AVP USA 05-May-11 17-Mar-11 Annual Management 5 Reduce Supermajority Vote Requirement For For No Church & Dwight Co., Inc. CHD USA 05-May-11 07-Mar-11 Annual Management Elect Director Jose B. Alvarez For For No Church & Dwight Co., Inc. CHD USA 05-May-11 07-Mar-11 Annual Management Elect Director James R. Craigie For Withhold Yes Church & Dwight Co., Inc. CHD USA 05-May-11 07-Mar-11 Annual Management Elect Director Rosina B. Dixon For For No Church & Dwight Co., Inc. CHD USA 05-May-11 07-Mar-11 Annual Management Elect Director Robert D. LeBlanc For For No Church & Dwight Co., Inc. CHD USA 05-May-11 07-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Church & Dwight Co., Inc. CHD USA 05-May-11 07-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Church & Dwight Co., Inc. CHD USA 05-May-11 07-Mar-11 Annual Management 4 Ratify Auditors For Against Yes GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 1 Accept Financial Statements and Statutory Reports For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 2 Approve Remuneration Report For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 3 Elect Simon Dingemans as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 4 Elect Stacey Cartwright as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 5 Elect Judy Lewent as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 6 Re-elect Sir Christopher Gent as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 7 Re-elect Andrew Witty as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 8 Re-elect Sir Roy Anderson as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 9 Re-elect Dr Stephanie Burns as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 10 Re-elect Larry Culp as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 11 Re-elect Sir Crispin Davis as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 12 Re-elect Sir Deryck Maughan as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 13 Re-elect James Murdoch as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 14 Re-elect Dr Daniel Podolsky as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 15 Re-elect Dr Moncef Slaoui as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 16 Re-elect Tom de Swaan as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 17 Re-elect Sir Robert Wilson as Director For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 18 Reappoint PricewaterhouseCoopers LLP as Auditors For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 19 Authorise Audit Committee to Fix Remuneration of Auditors For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 20 Authorise EU Political Donations and Expenditure For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 21 Authorise Issue of Equity with Pre-emptive Rights For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 22 Authorise Issue of Equity without Pre-emptive Rights For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 23 Authorise Market Purchase For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 24 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports For For No GlaxoSmithKline plc GSK 37733W105 United Kingdom 05-May-11 08-Mar-11 Annual Management 25 Authorise the Company to Call EGM with Two Weeks' Notice For For No Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Management Elect Director Luc Jobin For For No Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Management Elect Director Nana Mensah For For No Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Management Elect Director John J. Zillmer For For No Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Management Elect Director John P. Daly For Withhold Yes Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Management Elect Director Daniel M. Delen For Withhold Yes Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Management 4 Increase Authorized Common Stock For Against Yes Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Management 5 Ratify Auditors For Against Yes Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Share Holder 6 Declassify the Board of Directors Against For Yes Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Share Holder 7 Cease Production of Flavored Tobacco Products Against Against No Reynolds American Inc. RAI USA 06-May-11 14-Mar-11 Annual Share Holder 8 Adopt Human Rights Protocols for Company and Suppliers Against For Yes Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 1 Elect Director John T. Cahill For For No Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 2 Elect Director Ian Cook For Against Yes Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 3 Elect Director Helene D. Gayle For For No Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 4 Elect Director Ellen M. Hancock For For No Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 5 Elect Director Joseph Jimenez For For No Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 6 Elect Director Richard J. Kogan For For No Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 7 Elect Director Delano E. Lewis For For No Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 8 Elect Director J. Pedro Reinhard For For No Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 9 Elect Director Stephen I. Sadove For For No Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 10 Ratify Auditors For Against Yes Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Management 12 Advisory Vote on Say on Pay Frequency Two Years One Year Yes Colgate-Palmolive Company CL USA 06-May-11 07-Mar-11 Annual Share Holder 13 Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 1 Approve Financial Statements and Statutory Reports For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 2 Accept Consolidated Financial Statements and Statutory Reports For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 3 Approve Allocation of Income and Dividends of EUR 2.5 per Share For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 4 Approve Auditors' Special Report on Related-Party Transactions For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.5 Million For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 6 Ratify Appointment of Carole Piwnica as Director For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 7 Elect Suet Fern Lee as Director For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 8 Reelect Thierry Desmarest as Director For Against Yes Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 9 Reelect Igor Landau as Director For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 10 Reelect Gerard Van Kemmel as Director For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 11 Reelect Serge Weinberg as Director For Against Yes Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 12 Renew Appointment of PricewaterhouseCoopers Audit as Auditor For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 13 Appoint Yves Nicolas as Alternate Auditor For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 520 Million For Against Yes Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 17 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 18 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above For Against Yes Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 19 Authorize Capitalization of Reserves of up to EUR 500 Million for Bonus Issue or Increase in Par Value For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 20 Approve Employee Stock Purchase Plan For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 21 Authorize up to 1 Percent of Issued Capital for Use in Stock Option Plan For Against Yes Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 22 Approve Reduction in Share Capital via Cancellation of Repurchased Shares For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 23 Amend Article 11 of Bylaws Re: Board Size For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 24 Amend Article 12 of Bylaws Re: Vice Chairman Age Limit For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 25 Amend Article 19 of Bylaws to Comply with New Legislation Re: Shareholder Rights For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 26 Change Company Name to Sanofi and Amend Article 2 of Bylaws Accordingly For For No Sanofi Aventis SAN 80105N105 France 06-May-11 28-Mar-11 Annual/Special Management 27 Authorize Filing of Required Documents/Other Formalities For For No 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 1 Elect Director Linda G. Alvarado For For No 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 2 Elect Director George W. Buckley For Against Yes 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 3 Elect Director Vance D. Coffman For For No 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 4 Elect Director Michael L. Eskew For For No 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 5 Elect Director W. James Farrell For For No 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 6 Elect Director Herbert L. Henkel For For No 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 7 Elect Director Edward M. Liddy For For No 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 8 Elect Director Robert S. Morrison For For No 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 9 Elect Director Aulana L. Peters For For No 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 10 Elect Director Robert J. Ulrich For For No 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 11 Ratify Auditors For Against Yes 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Management 13 Advisory Vote on Say on Pay Frequency One Year One Year No 3M Company MMM 88579Y101 USA 10-May-11 11-Mar-11 Annual Share Holder 14 Report on Political Contributions Against For Yes Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 1 Elect Director David P. King For Against Yes Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 2 Elect Director Kerrii B. Anderson For For No Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 3 Elect Director Jean-luc Belingard For For No Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 4 Elect Director N. Anthony Coles, Jr. For For No Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 5 Elect Director Wendy E. Lane For For No Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 6 Elect Director Thomas P. Mac Mahon For For No Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 7 Elect Director Robert E. Mittelstaedt, Jr. For For No Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 8 Elect Director Arthur H. Rubenstein For For No Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 9 Elect Director M. Keith Weikel For For No Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 10 Elect Director R. Sanders Williams For For No Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 12 Advisory Vote on Say on Pay Frequency One Year One Year No Laboratory Corporation of America Holdings LH 50540R409 USA 11-May-11 14-Mar-11 Annual Management 13 Ratify Auditors For Against Yes Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 1 Elect Director Harold Brown For For No Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 2 Elect Director Mathis Cabiallavetta For For No Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 3 Elect Director Louis C. Camilleri For Against Yes Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 4 Elect Director J. Dudley Fishburn For For No Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 5 Elect Director Jennifer Li For For No Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 6 Elect Director Graham Mackay For For No Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 7 Elect Director Sergio Marchionne For Against Yes Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 8 Elect Director Lucio A. Noto For For No Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 9 Elect Director Carlos Slim Helu For For No Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 10 Elect Director Stephen M. Wolf For For No Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 11 Ratify Auditors For For No Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Management 13 Advisory Vote on Say on Pay Frequency One Year One Year No Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Share Holder 14 Report on Effect of Marketing Practices on the Poor Against For Yes Philip Morris International Inc. PM USA 11-May-11 15-Mar-11 Annual Share Holder 15 Require Independent Board Chairman Against For Yes Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 1 Accept Financial Statements and Statutory Reports For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 2 Approve Remuneration Report For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 3 Re-elect Paul Polman as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 4 Re-elect Jean-Marc Huet as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 5 Re-elect Louise Fresco as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 6 Re-elect Ann Fudge as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 7 Re-elect Charles Golden as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 8 Re-elect Byron Grote as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 9 Re-elect Hixonia Nyasulu as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 10 Re-elect Sir Malcolm Rifkind as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 11 Re-elect Kees Storm as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 12 Re-elect Michael Treschow as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 13 Re-elect Paul Walsh as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 14 Elect Sunil Bharti Mittal as Director For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 15 Reappoint PricewaterhouseCoopers LLP as Auditors For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 16 Authorise Board to Fix Remuneration of Auditors For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 17 Authorise Issue of Equity with Pre-emptive Rights For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 18 Authorise Issue of Equity without Pre-emptive Rights For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 19 Authorise Market Purchase For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 20 Authorise EU Political Donations and Expenditure For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 21 Authorise the Company to Call EGM with Two Weeks' Notice For For No Unilever plc ULVR United Kingdom 11-May-11 21-Mar-11 Annual Management 22 Amend Articles of Association For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director John F. Cogan For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director Etienne F. Davignon For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director James M. Denny For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director Carla A. Hills For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director Kevin E. Lofton For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director John W. Madigan For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director John C. Martin For Withhold Yes Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director Gordon E. Moore For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director Nicholas G. Moore For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director Richard J. Whitley For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director Gayle E. Wilson For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management Elect Director Per Wold-Olsen For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management 3 Amend Executive Incentive Bonus Plan For Against Yes Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management 4 Reduce Supermajority Vote Requirement For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management 5 Provide Right to Call Special Meeting For For No Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Gilead Sciences, Inc. GILD USA 12-May-11 16-Mar-11 Annual Management 7 Advisory Vote on Say on Pay Frequency One Year One Year No Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Management 1 Approve Financial Statements and Statutory Reports For For No Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Management 2 Accept Consolidated Financial Statements and Statutory Reports For For No Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Management 3 Approve Allocation of Income and Dividends of EUR 2.28 per Share For For No Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Management 4 Approve Auditors' Special Report on Related-Party Transactions For For No Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For No Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Management 6 Reelect Patricia Barbizet as Director For Against Yes Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Management 7 Reelect Paul Desmarais Jr. as Director For Against Yes Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Management 8 Reelect Claude Mandil as Director For For No Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Management 9 Elect Marie-Christine Coisne as Director For For No Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Management 10 Elect Barbara Kux as Director For For No Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Management 11 Authorize up to 0.8 Percent of Issued Capital for Use in Restricted Stock Plan For For No Total SA FP 89151E109 France 13-May-11 05-Apr-11 Annual/Special Share Holder A Amend Article 9 of Bylaws Re: Share Ownership Disclosure Threshold Publication Against Against No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management Elect Director Angela F. Braly For Against Yes WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management Elect Director Warren Y. Jobe For For No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management Elect Director William G. Mays For For No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management Elect Director William J. Ryan For For No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management 2 Ratify Auditors For For No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management 3a Reduce Supermajority Vote Requirement Relating to Vote Requirement For For No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management 3b Reduce Supermajority Vote Requirement Relating to Removal of Directors For For No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management 3c Opt Out of State's Control Share Acquisition Law For For No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management 3d Amend Articles of Incorporation to Remove Certain Obsolete Provisions For For No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management 3e Amend Articles of Incorporation to Remove Other Obsolete Provisions and Make Conforming Changes For For No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency One Year One Year No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Share Holder 6 Feasibility Study for Converting to Nonprofit Status Against Against No WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Share Holder 7 Reincorporate in Another State [from Indiana to Delaware] Against For Yes WellPoint, Inc. WLP 94973V107 USA 17-May-11 17-Mar-11 Annual Share Holder 8 Require Independent Board Chairman Against For Yes Quest Diagnostics Incorporated DGX 74834L100 USA 17-May-11 18-Mar-11 Annual Management 1 Elect Director William F. Buehler For For No Quest Diagnostics Incorporated DGX 74834L100 USA 17-May-11 18-Mar-11 Annual Management 2 Elect Director Daniel C. Stanzione For For No Quest Diagnostics Incorporated DGX 74834L100 USA 17-May-11 18-Mar-11 Annual Management 3 Ratify Auditors For Against Yes Quest Diagnostics Incorporated DGX 74834L100 USA 17-May-11 18-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Quest Diagnostics Incorporated DGX 74834L100 USA 17-May-11 18-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 1 Accept Financial Statements and Statutory Reports For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 2 Approve Remuneration Report For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 3 Elect Linda Stuntz as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 4 Re-elect Josef Ackermann as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 5 Re-elect Malcolm Brinded as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 6 Elect Guy Elliott as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 7 Re-elect Simon Henry as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 8 Re-elect Charles Holliday as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 9 Re-elect Lord Kerr of Kinlochard as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 10 Elect Gerard Kleisterlee as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 11 Re-elect Christine Morin-Postel as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 12 Re-elect Jorma Ollila as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 13 Re-elect Jeroen van der Veer as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 14 Re-elect Peter Voser as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 15 Re-elect Hans Wijers as Director For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 16 Reappoint PricewaterhouseCoopers LLP as Auditors of the Company For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 17 Authorise Board to Fix Remuneration of Auditors For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 18 Authorise Issue of Equity with Pre-emptive Rights For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 19 Authorise Issue of Equity without Pre-emptive Rights For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 20 Authorise Market Purchase For For No Royal Dutch Shell plc RDSB United Kingdom 17-May-11 04-Apr-11 Annual Management 21 Authorise EU Political Donations and Expenditure For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Stanley M Bergman For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Gerald A Benjamin For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director James P Breslawski For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Mark E Mlotek For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Steven Paladino For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Barry J Alperin For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Paul Brons For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Donald J Kabat For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Philip A Laskawy For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Karyn Mashima For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Norman S Matthews For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Bradley T Sheares, Phd For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Louis W Sullivan, Md For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management 5 Ratify Auditors For Against Yes Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 1 Elect Director Elizabeth E. Bailey For For No Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 2 Elect Director Gerald L. Baliles For For No Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 3 Elect Director John T. Casteen III For For No Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 4 Elect Director Dinyar S. Devitre For For No Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 5 Elect Director Thomas F. Farrell II For For No Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 6 Elect Director Thomas W. Jones For For No Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 7 Elect Director George Munoz For For No Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 8 Elect Director Nabil Y. Sakkab For For No Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 9 Elect Director Michael E. Szymanczyk For Against Yes Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 10 Ratify Auditors For Against Yes Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Management 12 Advisory Vote on Say on Pay Frequency None One Year No Altria Group, Inc. MO 02209S103 USA 19-May-11 28-Mar-11 Annual Share Holder 13 Cease Production of Flavored Tobacco Products Against Against No McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Management 1 Elect Director Susan E. Arnold For For No McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Management 2 Elect Director Richard H. Lenny For For No McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Management 3 Elect Director Cary D. McMillan For For No McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Management 4 Elect Director Sheila A. Penrose For For No McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Management 5 Elect Director James A. Skinner For For No McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Management 6 Ratify Auditors For Against Yes McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Management 7 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Management 8 Advisory Vote on Say on Pay Frequency One Year One Year No McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Management 9 Reduce Supermajority Vote Requirement for Transactions With Interested Shareholders For For No McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Management 10 Reduce Supermajority Vote Requirement Relating to the Board of Directors For For No McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Management 11 Reduce Supermajority Vote Requirement for Shareholder Action For For No McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Share Holder 12 Declassify the Board of Directors Against For Yes McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Share Holder 13 Require Suppliers to Adopt CAK Against For Yes McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Share Holder 14 Report on Policy Responses to Children's Health Concerns and Fast Food Against For Yes McDonald's Corporation MCD USA 19-May-11 22-Mar-11 Annual Share Holder 15 Report on Beverage Container Environmental Strategy Against For Yes Lorillard, Inc. LO USA 19-May-11 29-Mar-11 Annual Management Elect Director Dianne Neal Blixt For For No Lorillard, Inc. LO USA 19-May-11 29-Mar-11 Annual Management Elect Director David E. R. Dangoor For For No Lorillard, Inc. LO USA 19-May-11 29-Mar-11 Annual Management Elect Director Murray S. Kessler For Withhold Yes Lorillard, Inc. LO USA 19-May-11 29-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Lorillard, Inc. LO USA 19-May-11 29-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Lorillard, Inc. LO USA 19-May-11 29-Mar-11 Annual Management 4 Ratify Auditors For Against Yes Lorillard, Inc. LO USA 19-May-11 29-Mar-11 Annual Share Holder 5 Require a Majority Vote for the Election of Directors None For No Lorillard, Inc. LO USA 19-May-11 29-Mar-11 Annual Share Holder 6 Report on Political Contributions Against For Yes Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Management Elect Director Rodney C. Sacks For Withhold Yes Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Management Elect Director Hilton H. Schlosberg For Withhold Yes Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Management Elect Director Norman C. Epstein For For No Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Management Elect Director Benjamin M. Polk For Withhold Yes Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Management Elect Director Sydney Selati For For No Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Management Elect Director Harold C. Taber, Jr. For For No Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Management Elect Director Mark S. Vidergauz For For No Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Management 3 Approve Omnibus Stock Plan For Against Yes Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Hansen Natural Corporation HANS USA 19-May-11 28-Mar-11 Annual Share Holder 6 Require a Majority Vote for the Election of Directors Against For Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 1 Elect Director David Baltimore For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 2 Elect Director Frank J. Biondi, Jr. For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 3 Elect Director Francois De Carbonnel For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 4 Elect Director Vance D. Coffman For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 5 Elect Director Rebecca M. Henderson For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 6 Elect Director Frank C. Herringer For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 7 Elect Director Gilbert S. Omenn For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 8 Elect Director Judith C. Pelham For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 9 Elect Director J. Paul Reason For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 10 Elect Director Leonard D. Schaeffer For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 11 Elect Director Kevin W. Sharer For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 12 Elect Director Ronald D. Sugar For For No Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 13 Ratify Auditors For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Management 15 Advisory Vote on Say on Pay Frequency One Year One Year No Amgen Inc. AMGN USA 20-May-11 21-Mar-11 Annual Share Holder 16 Provide Right to Act by Written Consent Against For Yes UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 1 Elect Director William C. Ballard, Jr. For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 2 Elect Director Richard T. Burke For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 3 Elect Director Robert J. Darretta For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 4 Elect Director Stephen J. Hemsley For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 5 Elect Director Michele J. Hooper For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 6 Elect Director Rodger A. Lawson For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 7 Elect Director Douglas W. Leatherdale For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 8 Elect Director Glenn M. Renwick For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 9 Elect Director Kenneth I. Shine For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 10 Elect Director Gail R. Wilensky For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 12 Advisory Vote on Say on Pay Frequency One Year One Year No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 13 Approve Omnibus Stock Plan For Against Yes UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 14 Amend Qualified Employee Stock Purchase Plan For For No UnitedHealth Group Incorporated UNH 91324P102 USA 23-May-11 24-Mar-11 Annual Management 15 Ratify Auditors For Against Yes Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 1 Elect Director Ajaypal S. Banga For Against Yes Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 2 Elect Director Myra M. Hart For Against Yes Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 3 Elect Director Peter B. Henry For For No Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 4 Elect Director Lois D. Juliber For Against Yes Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 5 Elect Director Mark D. Ketchum For Against Yes Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 6 Elect Director Richard A. Lerner For Against Yes Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 7 Elect Director Mackey J. McDonald For Against Yes Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 8 Elect Director John C. Pope For Against Yes Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 9 Elect Director Fredric G. Reynolds For Against Yes Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 10 Elect Director Irene B. Rosenfeld For Against Yes Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 11 Elect Director J.F. Van Boxmeer For Against Yes Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 13 Advisory Vote on Say on Pay Frequency One Year One Year No Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 14 Amend Non-Employee Director Omnibus Stock Plan For For No Kraft Foods Inc. KFT 50075N104 USA 24-May-11 16-Mar-11 Annual Management 15 Ratify Auditors For Against Yes Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 1 Elect Director Leslie A. Brun For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 2 Elect Director Thomas R. Cech For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 3 Elect Director Richard T. Clark For Against Yes Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 4 Elect Director Kenneth C. Frazier For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 5 Elect Director Thomas H. Glocer For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 6 Elect Director Steven F. Goldstone For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 7 Elect Director William B. Harrison. Jr. For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 8 Elect Director Harry R. Jacobson For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 9 Elect Director William N. Kelley For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 10 Elect Director C. Robert Kidder For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 11 Elect Director Rochelle B. Lazarus For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 12 Elect Director Carlos E. Represas For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 13 Elect Director Patricia F. Russo For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 14 Elect Director Thomas E. Shenk For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 15 Elect Director Anne M. Tatlock For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 16 Elect Director Craig B. Thompson For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 17 Elect Director Wendell P. Weeks For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 18 Elect Director Peter C. Wendell For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 19 Ratify Auditors For Against Yes Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 20 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Merck & Co., Inc. MRK 58933Y105 USA 24-May-11 25-Mar-11 Annual Management 21 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 1 Elect Director L.F. Deily For For No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 2 Elect Director R.E. Denham For For No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 3 Elect Director R.J. Eaton For Against Yes Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 4 Elect Director C. Hagel For For No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 5 Elect Director E. Hernandez For For No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 6 Elect Director G.L. Kirkland For For No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 7 Elect Director D.B. Rice For For No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 8 Elect Director K.W. Sharer For For No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 9 Elect Director C.R. Shoemate For Against Yes Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 10 Elect Director J.G. Stumpf For For No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 11 Elect Director R.D. Sugar For For No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 12 Elect Director C. Ware For For No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 13 Elect Director J.S. Watson For Against Yes Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 14 Ratify Auditors For Against Yes Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Management 16 Advisory Vote on Say on Pay Frequency One Year One Year No Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Share Holder 17 Request Director Nominee with Environmental Qualifications Against For Yes Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Share Holder 18 Amend Bylaws to Establish a Board Committee on Human Rights Against For Yes Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Share Holder 19 Include Sustainability as a Performance Measure for Senior Executive Compensation Against For Yes Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Share Holder 20 Adopt Guidelines for Country Selection Against For Yes Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Share Holder 21 Report on Financial Risks of Climate Change Against For Yes Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Share Holder 22 Report on Environmental Impacts of Natural Gas Fracturing Against For Yes Chevron Corporation CVX USA 25-May-11 01-Apr-11 Annual Share Holder 23 Report on Offshore Oil Wells and Spill Mitigation Measures Against For Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management Elect Director M.J. Boskin For For No Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management Elect Director P. Brabeck-Letmathe For For No Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management Elect Director L.R. Faulkner For For No Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management Elect Director J.S. Fishman For For No Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management Elect Director K.C. Frazier For For No Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management Elect Director W.W. George For For No Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management Elect Director M.C. Nelson For For No Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management Elect Director S.J. Palmisano For For No Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management Elect Director S.S. Reinemund For For No Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management Elect Director R.W. Tillerson For Withhold Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management Elect Director E.E. Whitacre, Jr. For For No Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management 2 Ratify Auditors For Against Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Share Holder 5 Require Independent Board Chairman Against For Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Share Holder 6 Report on Political Contributions Against For Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Share Holder 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against For Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Share Holder 8 Adopt Policy on Human Right to Water Against For Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Share Holder 9 Report on Environmental Impact of Oil Sands Operations in Canada Against For Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Share Holder 10 Report on Environmental Impacts of Natural Gas Fracturing Against For Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Share Holder 11 Report on Energy Technologies Development Against For Yes Exxon Mobil Corporation XOM 30231G102 USA 25-May-11 06-Apr-11 Annual Share Holder 12 Adopt Quantitative GHG Goals for Products and Operations Against For Yes Thermo Fisher Scientific Inc. TMO USA 25-May-11 28-Mar-11 Annual Management 1 Elect Director Thomas J. Lynch For For No Thermo Fisher Scientific Inc. TMO USA 25-May-11 28-Mar-11 Annual Management 2 Elect Director William G. Parrett For For No Thermo Fisher Scientific Inc. TMO USA 25-May-11 28-Mar-11 Annual Management 3 Elect Director Michael E. Porter For For No Thermo Fisher Scientific Inc. TMO USA 25-May-11 28-Mar-11 Annual Management 4 Elect Director Scott M. Sperling For For No Thermo Fisher Scientific Inc. TMO USA 25-May-11 28-Mar-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Thermo Fisher Scientific Inc. TMO USA 25-May-11 28-Mar-11 Annual Management 6 Advisory Vote on Say on Pay Frequency Two Years One Year Yes Thermo Fisher Scientific Inc. TMO USA 25-May-11 28-Mar-11 Annual Management 7 Ratify Auditors For Against Yes Thermo Fisher Scientific Inc. TMO USA 25-May-11 28-Mar-11 Annual Share Holder 8 Declassify the Board of Directors Against For Yes The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 1 Elect Director F. Duane Ackerman For For No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 2 Elect Director Francis S. Blake For Against Yes The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 3 Elect Director Ari Bousbib For For No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 4 Elect Director Gregory D. Brenneman For For No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 5 Elect Director J. Frank Brown For For No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 6 Elect Director Albert P. Carey For For No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 7 Elect Director Armando Codina For For No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 8 Elect Director Bonnie G. Hill For For No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 9 Elect Director Karen L. Katen For For No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 10 Elect Director Ronald L. Sargent For For No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 11 Ratify Auditors For Against Yes The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 13 Advisory Vote on Say on Pay Frequency One Year One Year No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Management 14 Provide Right to Act by Written Consent For For No The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Share Holder 15 Restore or Provide for Cumulative Voting Against For Yes The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Share Holder 16 Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Share Holder 17 Prepare Employment Diversity Report Against For Yes The Home Depot, Inc. HD USA 02-Jun-11 04-Apr-11 Annual Share Holder 18 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Against For Yes Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management Elect Director Larry Page For For No Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management Elect Director Sergey Brin For For No Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management Elect Director Eric E. Schmidt For Withhold Yes Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management Elect Director L. John Doerr For For No Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management Elect Director John L. Hennessy For For No Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management Elect Director Ann Mather For For No Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management Elect Director Paul S. Otellini For For No Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management Elect Director K. Ram Shriram For For No Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management Elect Director Shirley M. Tilghman For For No Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management 2 Ratify Auditors For Against Yes Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Share Holder 6 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against For Yes Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Share Holder 7 Reduce Supermajority Vote Requirement Against Against No Google Inc. GOOG 38259P508 USA 02-Jun-11 04-Apr-11 Annual Share Holder 8 Report on Code of Conduct Compliance Against Against No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 1 Elect Director Aida M. Alvarez For For No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 2 Elect Director James W. Breyer For For No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 3 Elect Director M. Michele Burns For Against Yes Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 4 Elect Director James I. Cash, Jr. For For No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 5 Elect Director Roger C. Corbett For For No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 6 Elect Director Douglas N. Daft For For No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 7 Elect Director Michael T. Duke For Against Yes Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 8 Elect Director Gregory B. Penner For Against Yes Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 9 Elect Director Steven S Reinemund For For No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 10 Elect Director H. Lee Scott, Jr. For Against Yes Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 11 Elect Director Arne M. Sorenson For For No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 12 Elect Director Jim C. Walton For Against Yes Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 13 Elect Director S. Robson Walton For Against Yes Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 14 Elect Director Christopher J. Williams For For No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 15 Elect Director Linda S. Wolf For For No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 16 Ratify Auditors For Against Yes Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 17 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Management 18 Advisory Vote on Say on Pay Frequency One Year One Year No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Share Holder 19 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Against For Yes Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Share Holder 20 Report on Political Contributions Against For Yes Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Share Holder 21 Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Share Holder 22 Require Suppliers to Produce Sustainability Reports Against Against No Wal-Mart Stores, Inc. WMT USA 03-Jun-11 06-Apr-11 Annual Share Holder 23 Report on Climate Change Business Risks Against Against No MasterCard Incorporated MA 57636Q104 USA 07-Jun-11 13-Apr-11 Annual Management 1 Elect Director Marc Olivié For For No MasterCard Incorporated MA 57636Q104 USA 07-Jun-11 13-Apr-11 Annual Management 2 Elect Director Rima Qureshi For For No MasterCard Incorporated MA 57636Q104 USA 07-Jun-11 13-Apr-11 Annual Management 3 Elect Director Mark Schwartz For For No MasterCard Incorporated MA 57636Q104 USA 07-Jun-11 13-Apr-11 Annual Management 4 Elect Director Jackson P. Tai For For No MasterCard Incorporated MA 57636Q104 USA 07-Jun-11 13-Apr-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes MasterCard Incorporated MA 57636Q104 USA 07-Jun-11 13-Apr-11 Annual Management 6 Advisory Vote on Say on Pay Frequency One Year One Year No MasterCard Incorporated MA 57636Q104 USA 07-Jun-11 13-Apr-11 Annual Management 7 Ratify Auditors For Against Yes NTT DOCOMO, INC. 62942M201 Japan 17-Jun-11 30-Mar-11 Annual Management 1 Approve Allocation of Income, with a Final Dividend of JPY 2600 For For No NTT DOCOMO, INC. 62942M201 Japan 17-Jun-11 30-Mar-11 Annual Management 2 Amend Articles To Amend Business Lines For For No NTT DOCOMO, INC. 62942M201 Japan 17-Jun-11 30-Mar-11 Annual Management Elect Director Shindo, Tsutomu For For No NTT DOCOMO, INC. 62942M201 Japan 17-Jun-11 30-Mar-11 Annual Management Elect Director Kagawa, Wataru For For No NTT DOCOMO, INC. 62942M201 Japan 17-Jun-11 30-Mar-11 Annual Management Elect Director Yoshizawa, Kazuhiro For For No NTT DOCOMO, INC. 62942M201 Japan 17-Jun-11 30-Mar-11 Annual Management Appoint Statutory Auditor Hoshizawa, Shuro For For No NTT DOCOMO, INC. 62942M201 Japan 17-Jun-11 30-Mar-11 Annual Management Appoint Statutory Auditor Yoshizawa, Kyoichi For Against Yes NTT DOCOMO, INC. 62942M201 Japan 17-Jun-11 30-Mar-11 Annual Management Appoint Statutory Auditor Morosawa, Haruo For For No NTT DOCOMO, INC. 62942M201 Japan 17-Jun-11 30-Mar-11 Annual Management Appoint Statutory Auditor Tsujiyama, Eiko For For No SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pear Tree Funds (Registrant) By:/s/ Willard L. Umphrey Willard L. Umphrey, President Date:August 10, 2011
